                          1   STEPHEN M. HARBER, STATE BAR #119830
                              AMY ARSENEAUX, STATE BAR #305828
                          2   McCUNE & HARBER, LLP
                              515 South Figueroa Street, Suite 1100
                          3   Los Angeles, California 90071
                              Telephone: (213) 689-2500
                          4   Facsimile: (213) 689-2501
                              sharber@mccuneharber.com and aarseneaux@mccuneharber.com
                          5
                              Attorneys for Defendant, COSTCO WHOLESALE CORPORATION
                          6

                          7

                          8                                           UNITED STATES DISTRICT COURT
                          9                  CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
                         10

                         11    Lourdes Martinez; Alfred Martinez, Jr.;                                   Case No: 8:18-cv-01296 JVS (KESx)
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                               Elizabeth Martinez; Araceli Casanas;                                      Assigned to Hon. James V. Selna (Dept.
  Fax (213) 689-2501




                         12
    (213) 689-2500




                               Carlos Martinez,                                                          10C)
                                                                                                         Karen E. Scott (Magistrate Judge)
                         13               Plaintiffs,                                                    (Complaint filed on May 1, 2018)
                         14         vs.
                                                                                                         STIPULATED PROTECTIVE ORDER
                         15    Costco Wholesale Corporation;
                               Ameletta Bonneville; Janis Anton; and                                     Trial Date: November 5, 2019
                         16    Does 1 to 100, Inclusive,
                         17               Defendants.
                         18

                         19

                         20        1.             PURPOSES AND LIMITATIONS
                         21             Discovery in this action is likely to involve production of confidential, proprietary,
                         22   or private information for which special protection from public disclosure and from use
                         23   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
                         24   parties hereby stipulate to and petition the Court to enter the following Stipulated
                         25   Protective Order. The parties acknowledge that this Order does not confer blanket
                         26   protections on all disclosures or responses to discovery and that the protection it affords
                         27   from public disclosure and use extends only to the limited information or items that are
                         28   entitled to confidential treatment under the applicable legal principles. The parties further
                                                                                                   -1-

                              C:\Users\DeniseVo\Desktop\Processed for KES\5.31.19\Conf Stip Protective Order Final.docx   30900036   Stipulated Protective Order
                          1   acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does
                          2   not entitle them to file confidential information under seal; Local Rule 79-5 sets forth the
                          3   procedures that must be followed and the standards that will be applied when a party seeks
                          4   permission from the court to file material under seal.
                          5

                          6             GOOD CAUSE STATEMENT
                          7             Defendant COSTCO WHOLESALE CORPORATION (“Costco”) maintains that
                          8   its procedures, operations, training materials, and other internally-generated documents
                          9   are confidential, proprietary, commercial information pertaining to the internal operations
                         10   of Costco. Costco maintains that dissemination of such information learned throughout
                         11   the pendency of this action could have a negative effect on the company. To allow the
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12   dissemination of confidential and/or proprietary information would compromise Costco’s
    (213) 689-2500




                         13   market position and business interests by exposing its confidential business information
                         14   to competitors and individuals outside the Costco corporation. Dissemination of these
                         15   materials to outside parties exposes the Company’s methodologies and could subject
                         16   Costco to unwarranted criticism from competitors or other third parties. Such unwarranted
                         17   criticism could have potentially damaging effects on the company’s public image and
                         18   affect its relationship with consumers. Further, allowing distribution of Costco’s policies,
                         19   procedures and training materials could provide potential plaintiffs and attorneys with
                         20   unfair and unwarranted insight into the company’s internal practices which, in turn, could
                         21   hinder the company in subsequent litigation.
                         22             As such, this action is likely to involve operating procedures, trade secrets, customer
                         23   and pricing lists and other valuable research, development, commercial, financial,
                         24   technical and/or proprietary information for which special protection from public
                         25   disclosure and from use for any purpose other than prosecution of this action is warranted.
                         26   Such confidential and proprietary materials and information consist of, among other
                         27   things, confidential business or financial information, information regarding confidential
                         28   business practices, or other confidential research, development, or commercial
                                                                                                   -2-

                              C:\Users\DeniseVo\Desktop\Processed for KES\5.31.19\Conf Stip Protective Order Final.docx   30900036   Stipulated Protective Order
                          1   information (including information implicating privacy rights of third parties),
                          2   information otherwise generally unavailable to the public, or which may be privileged or
                          3   otherwise protected from disclosure under state or federal statutes, court rules, case
                          4   decisions, or common law.
                          5             Accordingly, to expedite the flow of information, to facilitate the prompt resolution
                          6   of disputes over confidentiality of discovery materials, to adequately protect information
                          7   the parties are entitled to keep confidential, to ensure that the parties are permitted
                          8   reasonable necessary uses of such material in preparation for and in the conduct of trial,
                          9   to address their handling at the end of the litigation, and serve the ends of justice, a
                         10   protective order for such information is justified in this matter.
                         11             It is the intent of the parties that information will not be designated as confidential
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12   for tactical reasons and that nothing be so designated without a good faith belief that it has
    (213) 689-2500




                         13   been maintained in a confidential, non-public manner, and there is good cause why it
                         14   should not be part of the public record of this case.
                         15

                         16        2. DEFINITIONS
                         17             2.1       Action: Lourdes Martinez, et al. v. Costco Wholesale Corporation, et
                         18   al. Case No. 8:18-CV-01296 JVS (KESX)
                         19             2.2       Challenging Party: a Party or Non-Party that challenges the
                         20   designation of information or items under this Order.
                         21             2.3       “CONFIDENTIAL” Information or Items: information (regardless of how it
                         22   is generated, stored or maintained) or tangible things that qualify for protection under
                         23   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
                         24   Statement.
                         25             2.4       Counsel: Outside Counsel of Record and House Counsel (as well as their
                         26   support staff).
                         27             2.5       Designating Party: a Party or Non-Party that designates information or items
                         28   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                                                                                                   -3-

                              C:\Users\DeniseVo\Desktop\Processed for KES\5.31.19\Conf Stip Protective Order Final.docx   30900036   Stipulated Protective Order
                          1             2.6       Disclosure or Discovery Material: all items or information, regardless of the
                          2   medium or manner in which it is generated, stored, or maintained (including, among other
                          3   things, testimony, transcripts, and tangible things), that are produced or generated in
                          4   disclosures or responses to discovery in this matter.
                          5             2.7       Expert: a person with specialized knowledge or experience in a matter
                          6   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                          7   expert witness or as a consultant in this Action.
                          8             2.8       House Counsel: attorneys who are employees of a party to this Action. House
                          9   Counsel does not include Outside Counsel of Record or any other outside counsel.
                         10             2.9       Non-Party: any natural person, partnership, corporation, association, or other
                         11   legal entity not named as a Party to this action.
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12             2.10 Outside Counsel of Record: attorneys who are not employees of a party to
    (213) 689-2500




                         13   this Action but are retained to represent or advise a party to this Action and have appeared
                         14   in this Action on behalf of that party or are affiliated with a law firm which has appeared
                         15   on behalf of that party, and includes support staff.
                         16             2.11 Party: any party to this Action, including all of its officers, directors,
                         17   employees, consultants, retained experts, and Outside Counsel of Record (and their
                         18   support staffs).
                         19             2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
                         20   Material in this Action.
                         21             2.13 Professional Vendors: persons or entities that provide litigation support
                         22   services         (e.g.,       photocopying,              videotaping,             translating,         preparing    exhibits          or
                         23   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                         24   their employees and subcontractors.
                         25             2.14 Protected Material: any Disclosure or Discovery Material that is designated
                         26   as “CONFIDENTIAL.”
                         27             2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
                         28   a Producing Party.
                                                                                                   -4-

                              C:\Users\DeniseVo\Desktop\Processed for KES\5.31.19\Conf Stip Protective Order Final.docx   30900036           Stipulated Protective Order
                          1        3. SCOPE
                          2             The protections conferred by this Stipulation and Order cover not only Protected
                          3   Material (as defined above), but also (1) any information copied or extracted from
                          4   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                          5   Material; and (3) any testimony, conversations, or presentations by Parties or their Counsel
                          6   that might reveal Protected Material.
                          7             Any use of Protected Material at trial shall be governed by the orders of the trial
                          8   judge. This Order does not govern the use of Protected Material at trial.
                          9

                         10        4. DURATION
                         11              Even after final disposition of this litigation, the confidentiality obligations
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
    (213) 689-2500




                         13   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
                         14   later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
                         15   and (2) final judgment herein after the completion and exhaustion of all appeals,
                         16   rehearings, remands, trials, or reviews of this Action, including the time limits for filing
                         17   any motions or applications for extension of time pursuant to applicable law.
                         18

                         19        5. DESIGNATING PROTECTED MATERIAL
                         20              5.1      Exercise of Restraint and Care in Designating Material for Protection. Each
                         21   Party or Non-Party that designates information or items for protection under this Order
                         22   must take care to limit any such designation to specific material that qualifies under the
                         23   appropriate standards. The Designating Party must designate for protection only those
                         24   parts of material, documents, items, or oral or written communications that qualify so that
                         25   other portions of the material, documents, items, or communications for which protection
                         26   is not warranted are not swept unjustifiably within the ambit of this Order.
                         27             Mass, indiscriminate, or routinized designations are prohibited. Designations that
                         28   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
                                                                                                   -5-

                              C:\Users\DeniseVo\Desktop\Processed for KES\5.31.19\Conf Stip Protective Order Final.docx   30900036   Stipulated Protective Order
                          1   to unnecessarily encumber the case development process or to impose unnecessary
                          2   expenses and burdens on other parties) may expose the Designating Party to sanctions.
                          3             If it comes to a Designating Party’s attention that information or items that it
                          4   designated for protection do not qualify for protection, that Designating Party must
                          5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                          6             5.2       Manner and Timing of Designations. Except as otherwise provided in this
                          7   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
                          8   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
                          9   must be clearly so designated before the material is disclosed or produced.
                         10             Designation in conformity with this Order requires:
                         11                       (a)         for information in documentary form (e.g., paper or electronic
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12   documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
    (213) 689-2500




                         13   that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
                         14   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
                         15   portion or portions of the material on a page qualifies for protection, the Producing Party
                         16   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
                         17   in the margins).
                         18             A Party or Non-Party that makes original documents available for inspection need
                         19   not designate them for protection until after the inspecting Party has indicated which
                         20   documents it would like copied and produced. During the inspection and before the
                         21   designation, all of the material made available for inspection shall be deemed
                         22   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                         23   copied and produced, the Producing Party must determine which documents, or portions
                         24   thereof, qualify for protection under this Order. Then, before producing the specified
                         25   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
                         26   that contains Protected Material. If only a portion or portions of the material on a page
                         27   qualifies for protection, the Producing Party also must clearly identify the protected
                         28   portion(s) (e.g., by making appropriate markings in the margins).
                                                                                                   -6-

                              C:\Users\DeniseVo\Desktop\Processed for KES\5.31.19\Conf Stip Protective Order Final.docx   30900036   Stipulated Protective Order
                          1                   (b) for testimony given in depositions that the Designating Party identify the
                          2   Disclosure or Discovery Material on the record, before the close of the deposition all
                          3   protected testimony.
                          4                   (c) for information produced in some form other than documentary and for any
                          5   other tangible items, that the Producing Party affix in a prominent place on the exterior of
                          6   the container or containers in which the information is stored the legend
                          7   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
                          8   the Producing Party, to the extent practicable, shall identify the protected portion(s).
                          9             5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
                         10   to designate qualified information or items does not, standing alone, waive the Designating
                         11   Party’s right to secure protection under this Order for such material. Upon timely
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12   correction of a designation, the Receiving Party must make reasonable efforts to assure
    (213) 689-2500




                         13   that the material is treated in accordance with the provisions of this Order.
                         14

                         15             6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
                         16             6.1       Timing of Challenges. Any Party or Non-Party may challenge a designation
                         17   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
                         18             6.2       Meet and Confer. The Challenging Party shall initiate the dispute
                         19   resolution process under Local Rule 37.1 et seq.
                         20             6.3       Joint Stipulation. Any challenge submitted to the Court shall be via a joint
                         21   stipulation pursuant to Local Rule 37-2.
                         22   6.4       The burden of persuasion in any such challenge proceeding shall be on the
                         23   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
                         24   to harass or impose unnecessary expenses and burdens on other parties) may expose
                         25   the Challenging Party to sanctions. Unless the Designating Party has waived or
                         26   withdrawn the confidentiality designation, all parties shall continue to afford the
                         27   material in question the level of protection to which it is entitled under the Producing
                         28   Party’s designation until the Court rules on the challenge.
                                                                                                   -7-

                              C:\Users\DeniseVo\Desktop\Processed for KES\5.31.19\Conf Stip Protective Order Final.docx   30900036   Stipulated Protective Order
                          1             7.          ACCESS TO AND USE OF PROTECTED MATERIAL
                          2             7.1         Basic Principles. A Receiving Party may use Protected Material that is
                          3   disclosed or produced by another Party or by a Non-Party in connection with this Action
                          4   only for prosecuting, defending, or attempting to settle this Action. Such Protected
                          5   Material may be disclosed only to the categories of persons and under the conditions
                          6   described in this Order. When the Action has been terminated, a Receiving Party must
                          7   comply with the provisions of section 13 below (FINAL DISPOSITION).
                          8             Protected Material must be stored and maintained by a Receiving Party at a location
                          9   and in a secure manner that ensures that access is limited to the persons authorized under
                         10   this Order.
                         11             7.2         Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
    (213) 689-2500




                         13   may disclose any information or item designated “CONFIDENTIAL” only to:
                         14                   (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                         15   employees of said Outside Counsel of Record to whom it is reasonably necessary to
                         16   disclose the information for this Action;
                         17                   (b) the officers, directors, and employees (including House Counsel) of the
                         18   Receiving Party to whom disclosure is reasonably necessary for this Action;
                         19                   (c) Experts (as defined in this Order) of the Receiving Party to whom
                         20   disclosure is reasonably necessary for this Action and who have signed the
                         21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                         22                   (d) the court and its personnel;
                         23                   (e) court reporters and their staff;
                         24                   (f)     professional jury or trial consultants, mock jurors, and Professional
                         25   Vendors to whom disclosure is reasonably necessary for this Action and who have signed
                         26   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                         27                   (g) the author or recipient of a document containing the information or a
                         28   custodian or other person who otherwise possessed or knew the information;
                                                                                                   -8-

                              C:\Users\DeniseVo\Desktop\Processed for KES\5.31.19\Conf Stip Protective Order Final.docx   30900036   Stipulated Protective Order
                          1                  (h) during their depositions, witnesses, and attorneys for witnesses, in the
                          2   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                          3   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
                          4   be permitted to keep any confidential information unless they sign the “Acknowledgment
                          5   and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
                          6   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
                          7   depositions that reveal Protected Material may be separately bound by the court reporter
                          8   and may not be disclosed to anyone except as permitted under this Stipulated Protective
                          9   Order; and
                         10                  (i)      any mediator or settlement officer, and their supporting personnel,
                         11   mutually agreed upon by any of the parties engaged in settlement discussions.
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13             8. PROTECTED MATERIAL SUBPOENAED OR ORDERED
                         14                  PRODUCED IN OTHER LITIGATION
                         15             If a Party is served with a subpoena or a court order issued in other litigation that
                         16   compels disclosure of any information or items designated in this Action as
                         17   “CONFIDENTIAL,” that Party must:
                         18                   (a)       promptly notify in writing the Designating Party. Such notification shall
                         19   include a copy of the subpoena or court order;
                         20                   (b)       promptly notify in writing the party who caused the subpoena or order to
                         21   issue in the other litigation that some or all of the material covered by the subpoena or
                         22   order is subject to this Protective Order. Such notification shall include a copy of this
                         23   Stipulated Protective Order; and
                         24                   (c)       cooperate with respect to all reasonable procedures sought to be pursued
                         25   by the Designating Party whose Protected Material may be affected.
                         26             If the Designating Party timely seeks a protective order, the Party served with the
                         27   subpoena or court order shall not produce any information designated in this action as
                         28   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
                                                                                                   -9-

                              C:\Users\DeniseVo\Desktop\Processed for KES\5.31.19\Conf Stip Protective Order Final.docx   30900036   Stipulated Protective Order
                          1   issued, unless the Party has obtained the Designating Party’s permission. The Designating
                          2   Party shall bear the burden and expense of seeking protection in that court of its
                          3   confidential material and nothing in these provisions should be construed as authorizing
                          4   or encouraging a Receiving Party in this Action to disobey a lawful directive from another
                          5   court.
                          6

                          7             9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                          8                       PRODUCED IN THIS LITIGATION
                          9             The terms of this Order are applicable to information produced by a Non-Party in
                         10   this Action and designated as “CONFIDENTIAL.” Such information produced by Non-
                         11   Parties in connection with this litigation is protected by the remedies and relief provided
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12   by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party
    (213) 689-2500




                         13   from seeking additional protections.
                         14                   (a) In the event that a Party is required, by a valid discovery request, to produce
                         15   a Non-Party’s confidential information in its possession, and the Party is subject to an
                         16   agreement with the Non-Party not to produce the Non-Party’s confidential information,
                         17   then the Party shall:
                         18                        (1) promptly notify in writing the Requesting Party and the Non-Party that
                         19   some or all of the information requested is subject to a confidentiality agreement with a
                         20   Non-Party;
                         21                        (2) promptly provide the Non-Party with a copy of the Stipulated
                         22   Protective Order in this Action, the relevant discovery request(s), and a reasonably specific
                         23   description of the information requested; and
                         24                        (3) make the information requested available for inspection by the Non-
                         25   Party, if requested.
                         26                  (b) If the Non-Party fails to seek a protective order from this court within 14
                         27   days of receiving the notice and accompanying information, the Receiving Party may
                         28   produce the Non-Party’s confidential information responsive to the discovery request. If
                                                                                                   -10-

                              C:\Users\DeniseVo\Desktop\Processed for KES\5.31.19\Conf Stip Protective Order Final.docx   30900036   Stipulated Protective Order
                          1   the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
                          2   information in its possession or control that is subject to the confidentiality agreement
                          3   with the Non-Party before a determination by the court. Absent a court order to the
                          4   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
                          5   court of its Protected Material.
                          6

                          7             10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                          8             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                          9   Protected Material to any person or in any circumstance not authorized under this
                         10   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
                         11   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12   unauthorized copies of the Protected Material, (c) inform the person or persons to whom
    (213) 689-2500




                         13   unauthorized disclosures were made of all the terms of this Order, and (d) request such
                         14   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
                         15   attached hereto as Exhibit A.
                         16

                         17             11.       INADVERTENT PRODUCTION OF PRIVILEGED OR
                         18                       OTHERWISE PROTECTED MATERIAL
                         19              When a Producing Party gives notice to Receiving Parties that certain inadvertently
                         20   produced material is subject to a claim of privilege or other protection, the obligations of
                         21   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
                         22   This provision is not intended to modify whatever procedure may be established in an e-
                         23   discovery order that provides for production without prior privilege review. Pursuant to
                         24   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
                         25   effect of disclosure of a communication or information covered by the attorney-client
                         26   privilege or work product protection, the parties may incorporate their agreement in the
                         27   stipulated protective order submitted to the court.
                         28   ///
                                                                                                   -11-

                              C:\Users\DeniseVo\Desktop\Processed for KES\5.31.19\Conf Stip Protective Order Final.docx   30900036   Stipulated Protective Order
                          1             12.        MISCELLANEOUS
                          2              12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
                          3   to seek its modification by the Court in the future.
                          4              12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
                          5   Order no Party waives any right it otherwise would have to object to disclosing or
                          6   producing any information or item on any ground not addressed in this Stipulated
                          7   Protective Order. Similarly, no Party waives any right to object on any ground to use in
                          8   evidence of any of the material covered by this Protective Order.
                          9              12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
                         10   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
                         11   under seal pursuant to a court order authorizing the sealing of the specific Protected
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12   Material at issue. If a Party's request to file Protected Material under seal is denied by the
    (213) 689-2500




                         13   court, then the Receiving Party may file the information in the public record unless
                         14   otherwise instructed by the court.
                         15

                         16             13.        FINAL DISPOSITION
                         17              After the final disposition of this Action, as defined in paragraph 4, within 60 days
                         18   of a written request by the Designating Party, each Receiving Party must return all
                         19   Protected Material to the Producing Party or destroy such material. As used in this
                         20   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                         21   summaries, and any other format reproducing or capturing any of the Protected Material.
                         22   Whether the Protected Material is returned or destroyed, the Receiving Party must submit
                         23   a written certification to the Producing Party (and, if not the same person or entity, to the
                         24   Designating Party) by the 60 day deadline that (1) identifies (by category, where
                         25   appropriate) all the Protected Material that was returned or destroyed and (2)affirms that
                         26   the Receiving Party has not retained any copies, abstracts, compilations, summaries or any
                         27   other format reproducing or capturing any of the Protected Material. Notwithstanding this
                         28   provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers,
                                                                                                   -12-

                              C:\Users\DeniseVo\Desktop\Processed for KES\5.31.19\Conf Stip Protective Order Final.docx   30900036   Stipulated Protective Order
                          1   trial, deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                          2   and trial exhibits, expert reports, attorney work product, and consultant and expert work
                          3   product, even if such materials contain Protected Material. Any such archival copies that
                          4   contain or constitute Protected Material remain subject to this Protective Order as set forth
                          5   in Section 4 (DURATION).
                          6

                          7             14.       BREACH
                          8              Any violation of this Order may be punished by any and all appropriate measures
                          9   including, without limitation, contempt proceedings and/or monetary sanctions.
                         10   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                         11
                              DATED:              May 28, 2019                                         AITKEN, AITKEN & COHN
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13
                                                                                                       By: /S MEGAN G. DEMSHKI
                         14                                                                                  WYLIE AITKEN, ESQ.
                                                                                                             MEGAN G. DEMSHKI, ESQ.
                         15                                                                            Attorneys for Plaintiffs, LOURDES
                                                                                                       MARTINEZ; ALFRED MARTINEZ, JR.;
                         16                                                                            ELIZABETH MARTINEZ; ARACELI
                                                                                                       CASANAS; CARLOS MARTINEZ
                         17

                         18
                              DATED:              May 28, 2019                                         McCUNE & HARBER, LLP
                         19

                         20                                                                            By:/S/ AMY ARSENEAUX
                                                                                                             STEPHEN M. HARBER, ESQ.
                         21                                                                                  AMY ARSENEAUX, ESQ.
                                                                                                       Attorneys for Defendant, COSTCO
                         22                                                                            WHOLESALE CORPORATION
                         23

                         24   DATED:              May 28, 2019                                         MACDONALD & CODY, LLP
                         25
                                                                                                       By: /S/ JOSEPH O. FITZGERALD
                         26                                                                                  SCOTT L. MACDONALD, ESQ.
                                                                                                             JOSEPH O. FITZGERALD, ESQ.
                         27                                                                            Attorneys for Defendants, AMELLETTA
                                                                                                       BONNEVILLE and JANIS ANTON
                         28
                                                                                                   -13-

                              C:\Users\DeniseVo\Desktop\Processed for KES\5.31.19\Conf Stip Protective Order Final.docx   30900036   Stipulated Protective Order
                          1                                                       Signature Certification
                          2             Pursuant to Local Rule 5-4.3.4, Amy Arseneaux certifies that the content of this
                          3   document is acceptable to the following attorneys, on behalf of their respective parties,
                          4   and has obtained each of the following attorneys’ authorization to affix his or her
                          5   electronic signatures to this document: Megan G. Demshki, Esq. of Aitken, Aitken &
                          6   Cohn, representing Plaintiffs and Joseph O. Fitzgerald, Esq. of MacDonald & Cody,
                          7   LLP, representing Defendants Amelletta Bonneville and Janis Anton.
                          8

                          9                                                                            By: ./S/ AMY ARSENEAUX
                                                                                                             AMY ARSENEAUX, ESQ.
                         10

                         11
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13

                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
                                                                                                   -14-

                              C:\Users\DeniseVo\Desktop\Processed for KES\5.31.19\Conf Stip Protective Order Final.docx   30900036   Stipulated Protective Order
                          1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                          2

                          3   DATED: May 31, 2019
                          4

                          5   __________________________________
                              Hon. Karen E. Scott
                          6
                              United States Magistrate Judge
                          7

                          8

                          9

                         10

                         11
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13

                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
                                                                                                   -15-

                              C:\Users\DeniseVo\Desktop\Processed for KES\5.31.19\Conf Stip Protective Order Final.docx   30900036   Stipulated Protective Order
                          1                                                                EXHIBIT A
                          2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                          3

                          4             I,__________________________, [print or type full name], of
                          5   ____________________ [print or type full address], declare under penalty of perjury
                          6   that I have read in its entirety and understand the Stipulated Protective Order that was
                          7   issued by the United States District Court for the Central District of California on
                          8   _______________in the case of Lourdes Martinez, et al. v. Costco Wholesale
                          9   Corporation, et al. Case No. 8:18-CV-01296 JVS (KESX).
                         10             I agree to comply with and to be bound by all the terms of this Stipulated
                         11   Protective Order and I understand and acknowledge that failure to so comply could
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
    (213) 689-2500




                         13   that I will not disclose in any manner any information or item that is subject to this
                         14   Stipulated Protective Order to any person or entity except in strict compliance with the
                         15   provisions of this Order.
                         16             I further agree to submit to the jurisdiction of the United States District Court for
                         17   the Central District of California for the purpose of enforcing the terms of this Stipulated
                         18   Protective Order, even if such enforcement proceedings occur after termination of this
                         19   action. I hereby appoint ________________________________ [print or type full name]
                         20   of ________________________________ [print or type full address and telephone
                         21   number] as my California agent for service of process in connection with this action or
                         22   any proceedings related to enforcement of this Stipulated Protective Order.
                         23

                         24   Date: __________________________________
                         25   City and State where sworn and signed: ____________________________________
                         26   Printed name: _______________________________________
                         27   Signature:          _________________________________________
                         28
                                                                                                   -16-

                              C:\Users\DeniseVo\Desktop\Processed for KES\5.31.19\Conf Stip Protective Order Final.docx   30900036   Stipulated Protective Order
                          1                                                CERTIFICATE OF SERVICE
                          2

                          3             I hereby certify that on May 28, 2019, I electronically filed the STIPULATED
                          4   PROTECTIVE ORDER with the Clerk of the Court using the CM/ECF system which
                          5   will send notification of such filing electronically to registered counsel.
                          6

                          7                                                                                       Respectfully Submitted,
                          8                                                                                               LINDA L. ROMO

                          9

                         10

                         11
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13

                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
                                                                                                   -17-

                              C:\Users\DeniseVo\Desktop\Processed for KES\5.31.19\Conf Stip Protective Order Final.docx   30900036        Stipulated Protective Order
